M’Girk, C. J.,
delivered the opinion of the Court.
This was an action of replevin, to recover a slave. Plea, property in the defendant ; verdict and judgment for the defendant. This writ of error was brought by Joel Childers, the plaintiff in the Court below. There is no suggestion of the death of the plaintiff, and yet the assignment of errors is by a person styling himself executor. Regularly, this suit is abated, if Joel Childers is dead, as it has not been revived by his representative. The law is, where errors are not assigned in due time, the Court shall affirm or dismiss. The assignment in this case is, as if no assignment had been made. We have carefully examined the record, to see if we can affirm the judgment. We are of opinion, there is no error in the record, and
Judgment must he affirmed, with costs.